963 F.2d 376
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Connie Lou Ida PELZER, Appellant,v.Edward J. DERWINSKI, Secretary Department of VeteransAffairs, Appellee.
No. 91-3166.
United States Court of Appeals,
Eighth Circuit.Submitted:  May 12, 1992.Filed:  May 20, 1992.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Connie Lou Ida Pelzer appeals from the district court's1 dismissal of her complaint.  The district court found that Pelzer's cause of action for employment discrimination is barred by the applicable statute of limitations.  Pelzer argues that the district court erred in concluding that appellee is not estopped from asserting the statute of limitations and in concluding that the statute was not equitably tolled.  After having carefully considered Pelzer's arguments, we affirm for the reasons stated in the district court's opinion.


2
Affirmed. See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, United States District Judge for the District of Minnesota, adopting in part the report and recommendation of the Honorable Patrick J. McNulty, United States Magistrate Judge for the District of Minnesota